DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 7/25/2022, with respect to the rejection(s) of claim(s) 1, 2, 4–7, 11, 12, 14, 17, and 21–30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112 based on Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4–7, 11, 12, 14, 17, and 21–30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close to” in claim 1, and incorporated by reference into dependent claims 2, 4–7, 14 and 17 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s specification does state, 
Unless otherwise explicitly stated, numbers preceded by a term such as “approximately”, “about”, and “substantially” as used herein include the recited numbers, and also represent an amount close to the stated amount that still performs a desired function or achieves a desired result. For example, unless otherwise explicitly stated, the terms “approximately”, “about”, and “substantially” may refer to an amount that is within less than 10% of the stated amount. Features of embodiments disclosed herein preceded by a term such as “approximately”, “about”, and “substantially” as used herein represent the feature with some variability that still performs a desired function or achieves a desired result for that feature.
Spec. ¶ 83.
The claim, however, does not use the terms “approximately”, “about”, or “substantially.”   Furthermore, even if the term “close to” were considered to have the same meaning as the listed terms, the Specification merely provides exemplary language, rather than an explicit definition of the terms (i.e. “the terms . . . may refer to an amount that is within less than 10% of the stated amount”.  Id. (emphasis added)).  In addition, it is unclear what is identified as “close to.”  Is this a measurement of distance or scale ratio or some other value or even close to the location of the stored additional scales?   Accordingly, the claim recites an indefinite, relative measurement that would not reasonably apprise one of ordinary skill as to the scope of the claim.   Examiner suggests amending the claim to recite the meaning of “close to” as within a 10% difference from whatever value the registered scale is indicating (e.g. distance, etc).  
	Further regarding claim 1, the claim recites “to register a scale between the two points on the screen” in line 13.  The limitation lacks antecedent basis (i.e. “on the screen” rather than “to the screen”).  Accordingly the claim is indefinite.  
Claims 2, 4–7, 14 and 17 depend from claim 1 and therefore incorporate the same indefinite language as recited in claim 1 discussed above.  
Claim 11 recites the same indefinite language, “close to” and “the two points on the screen” as recited in claim 1, and is indefinite for the same reasons as claim 1 set forth above.  
Claims 22–25 depend from claim 11 and therefore incorporate the same indefinite language as recited in claim 11 discussed above.  
Claim 12 recites the same indefinite language, “close to” and “the two points on the screen” as recited in claim 1, and is indefinite for the same reasons as claim 1 set forth above.  
Claims 26–30 depend from claim 12 and therefore incorporate the same indefinite language as recited in claim 12 discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616